DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 and 20 (Group I – from claims 13-19 of Group II) in the reply filed on 1-25-21 is acknowledged. The traversal is on the ground(s) that there is not a serious search burden. This is not found persuasive in view of MPEP 806.05(e) (see Office action mailed 11-30-20 at page 2, paragraph 4) and given (a) and (b) in the Office action mailed 11-30-20 at page 3, first paragraph). Upon further review, the species restriction withdrawn in that the Figures 1, 2 and 6 are not considered to be patentably distinct species. Not patentably distinct species does not negate restriction under 35 USC 121. The requirement is still deemed proper and is therefore made final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
●the web cutter in claims 3 and 4 and 6 and 7; 
●web cutter in claim 20,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite when indicating that the web moves in a process direction (Ln 1) in that claim 2, from which claim 6 ultimately depends, indicates that the same web is moved “in a process direction” (Lns1-2). Thus, it is not clear if the process direction in claim 6 is the same as or different from that recited in claim 2. 

Claim 7 is indefinite when reciting “the process direction” (Ln2) in that it is not clear which process direction is being referenced – the one of claim 3, the one of claim 2, or is the process direction of claims 1, 2 and 7 the same process direction. 

Claim 7 is indefinite in that it recited “an additive manufacturing device” (Ln1) as part of the system. However, claim 1, from which claim 7 ultimately depends, already recites an additive manufacturing device (Lns3-4). Thus, it is not clear if the additive manufacturing device in claim 7 is the same as or different from that recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeman (US 10,723,072) in view of Sakai (US 4,758,107).

Claims 1 and 8-11, Zeman teaches a web sheet processing system for stacking additive manufacturing composite printed sheets 10, comprising: a tractor drive transport assembly 100 positioned above a stacker subsystem 70 of an additive manufacturing device, the stacker subsystem 70 including a base and a registration pin 72 extending upwards from the base, the tractor drive transport assembly including a tractor drive transport having a drive belt 42 [“to align with and protrude a plurality of tractor feed apertures in one of a plurality of an additive manufacturing composite printed sheet, the drive belt configured to pull the composite printed sheet over the stacker subsystem until a registration aperture of the composite printed sheet is in alignment over the registration pin of the stacker subsystem” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system]; and a drive guide (items 10 with its rollers) [“to temporarily support the composite printed sheet while the composite printed sheet is pulled over the stacker subsystem, the drive guide withdrawing from contact with the composite printed sheet upon alignment of the registration aperture over the registration pin to release the composite printed sheet from the tractor drive transport to the stacker subsystem with the registration pin through the registration aperture” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system](col1 ¶3; col5 ¶1; col9 ¶s3-4; Fig1 with related discussion in reference). All the limitations of claim 8 refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system. Claim 9, Zeman teaches knockdown members (i.e., roller over belt 42) which have a transversal and rotational components movable between an upward position (a selected point on top of the roller) and a downward position (the selected point not on the bottom of the roller) [“to push the composite printed sheet having the registration aperture over the registration pin downwards onto another one of the composite printed sheets stacked over the base” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system]. All the limitations of claims 10-11 refer to a method of use of the claimed system and does not provide structural feature(s) to the claimed system.

Claim 1, Zeman does not teach that drive belt 42 includes a plurality of knobs spatially gapped and protruding outwardly from the drive belt.

Sakai teaches a belt 1 with a plurality of knobs 11 spatially gapped and protruding outwardly from the drive belt for sheet registration feeding (col3 ¶7).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Zeman that drive belt includes a plurality of knobs spatially gapped and protruding outwardly from the drive belt as suggested by Sakai for sheet registration feeding.

Allowable Subject Matter
Claim(s) 2-5 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim(s) 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  claim 2, the prior art of record does not teach or suggest providing in Zeman a transfer subsystem [“that supports and forwards a printed substrate material web in a process direction towards the tractor drive transport assembly, the printed substrate material web including additional tractor feed apertures” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system], including a second tractor drive transport upstream the tractor drive transport, the second tractor drive transport having a second38Attorney Docket No.: X1005/20095Xerox Docket No.: 20180767US01 drive belt with a plurality of knobs spatially gapped and protruding outwardly from the second drive belt [“to protrude the additional tractor feed apertures and forward the printed substrate material web in the process direction” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system].

Claim 20, the above discussion of Zeman modified applies herein. Claim 20, the prior art of record does not teach or suggest providing in Zeman a transfer subsystem [“that supports and forwards a printed substrate material web in a process direction towards the tractor drive transport assembly, the printed substrate material web including additional tractor feed apertures” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system], including a second tractor drive transport upstream the tractor drive transport, the second tractor drive transport having a second 38Attorney Docket No.: X1005/20095Xerox Docket No.: 20180767US01drive belt with a plurality of knobs spatially gapped and protruding outwardly from the second drive belt [“to protrude the additional tractor feed apertures and forward the printed substrate material web in the process direction” refers to a method of use of the claimed system and does not provide structural feature(s) to the claimed system].

 The following is a statement of reasons for the indication of allowable subject matter:  claim 12, the prior art of record does not teach or suggest providing in Zeman  a rotary punch [“adjacent the substrate material web” makes reference to a material acted upon by the claimed system and does not provide a structural feature(s) to the claimed system] upstream the tractor drive transport assembly, the rotary punch including a plurality of punch tubes [“to pierce the substrate material web to form the plurality of tractor feed apertures therein” makes reference to a material acted upon by the claimed system and does not provide a structural feature(s) to the claimed system].

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745